Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance 
1.       This communication is in response to applicant's 03/16/2022 communications in the application of Ravi et al. for the "APPLICATION BASED EGRESS INTERFACE
SELECTION" filed 07/02/2020. This application is a continuation of 16/048,680, filed
07/30/2018 is now U.S. Patent #10,721,338 which Claims Priority from Provisional Application
62539347, filed 07/31/2017.  The amendment and response have been entered and made of record.  The claims have been amended to better point out and more distinctly claim subject matter comprising the invention.  Applicant is reminded to file a terminal disclaimer as required.

2.         Claims 21-38 are allowable as evident by applicant’s amendment (Claims are renumbered as 1-18 respectively).

3.         The following is an examiner's statement of reasons for allowance: Applicant's remarks submitted on 03/16/2022, along with the claim amendments have been fully considered and overcome the prior arts of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant's amendments and remarks.  While the prior art does show for performing a binding between Application Program Interface (API) and TCP/IP socket tag, and selecting network interface in a group of network interfaces, the prior art of record does not disclose or reasonably suggest the specific combination of limitations and conditions within the art, as now claimed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Man U. Phan whose telephone number is (571) 272-3149. The examiner can normally be reached Monday through Friday from 6:00 am to 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
May 12, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477